Citation Nr: 1418686	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for duodenal ulcer, post operative.

2. Entitlement to a compensable disability rating for hemorrhoids.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer, post operative.

4. Entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer, post operative.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his substantive appeals, the Veteran requested a Board hearing to be held at the VA Central Office in Washington, DC.  The record shows the RO scheduled the Veteran for a Board hearing to be held on July 23, 2012.  However, the Veteran did not appear for the Board hearing.  As neither the Veteran nor his representative have requested to reschedule the Board hearing, the request for a hearing is considered withdrawn, and the Board will proceed with adjudication of the Veteran's claims.

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In December 2009, the Veteran submitted a claim of entitlement to service connection for PTSD.  In subsequent statements, the Veteran asserted that he had developed a nervous condition during active duty.  As such, the Board has re-captioned the Veteran's claim to better reflect the evidence.

The issues of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer, post operative, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's duodenal ulcer, post operative, has been manifested by symptoms of pain, intermittent indigestion, heartburn, and nausea that resulted in two to three periods of incapacitation per year that each lasted 10 or more days.

2. Throughout the pendency of the appeal, the Veteran's hemorrhoids have been manifested by symptoms of itching, swelling, pain, inflammation, and blood with wiping, without evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences. 
 
3. An August 2004 rating decision denied entitlement to service connection for a hernia, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

4. Evidence received since the time of the final August 2004 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a hernia.

5. The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to active duty.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for duodenal ulcer, post operative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 (2013).

2. The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7336 (2013).

3. The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

4. Evidence received since the August 2004 rating decision with respect to the claim of entitlement to service connection for a hernia is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board reopens the claim of entitlement to service connection for a hernia.  As this represents a full grant of that issue on appeal, further discussion as to VA's duties to notify and assist in connection with this issue is rendered moot.  

Letters dated in February 2010 and March 2010 satisfied the duty to notify provisions with respect to the claims of increased ratings for service-connected duodenal ulcer, post operative, and hemorrhoids and the claim of entitlement to service connection for an acquired psychiatric disorder.  These letters included notification of the regulations pertinent to the establishment of an effective date and disability rating.

VA has also satisfied its duty to assist the Veteran with respect to the claims decided herein.  The record contains the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  The Veteran also underwent VA examination in July 2010 and October 2010 in connection with his claims.  In July 2010, the VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In February 2010, the VA examiner reviewed the Veteran's claims file, completed a psychological evaluation, and provided clinical findings and an opinion with adequate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As all relevant facts have been properly and sufficiently developed in this appeal, no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Increased rating - General

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Duodenal ulcer, post operative

The Veteran's duodenal ulcer, post operative, is currently rated as 20 percent disabling under Diagnostic Code 7305.  38 C.F.R. § 4.114.  Under Diagnostic Code 7305, a 20 percent rating is assigned for a moderate ulcer manifested by recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A moderately severe ulcer that is less than severe but that causes impairment of health manifested by anemia and weight loss, or that results in recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year warrants a 40 percent rating.  When there is a severe ulcer manifested by pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, the maximum assignable 60 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating in excess of 20 percent is not warranted at any time during the period on appeal.  On VA examination in July 2010, the Veteran reported intermittent indigestion and heartburn with some pain four times per week.  He reported a good response to treatment without any side effects.  The Veteran stated that he had two to three periods of incapacitation per year that each lasted ten or more days.  He also reported episodes of abdominal colic, nausea or vomiting, and abdominal distension.  The Veteran reported gnawing or burning epigastric pain several times per week before eating, which lasted one hour and were relieved by food and antacids.  He denied any episodes of hematemesis and melena, a history of vomiting, and a history of diarrhea.  The Veteran reported experiencing nausea several times per week as well as symptoms of belching and early satiety.  There were no signs of significant weight loss, malnutrition, or anemia; rather, there had been a weight gain of 10 percent compared to the Veteran's baseline.  An epigastric midline vertical scar was non-tender, well-healed, and did not affect the ability to breathe or move in any way.  The VA examiner reported that the Veteran's duodenal ulcer had significant effects on the Veteran's usual occupation due to pain that caused increased absenteeism.  In addition, the Veteran's duodenal ulcer prevented exercise, severely affected recreation, and moderately affected chores.  VA treatment records reflect a diagnosis of peptic ulcer disease but are otherwise negative for any complaints of or treatment for the Veteran's service-connected duodenal ulcer during the period on appeal.

Here, the evidence reflects that the Veteran's service-connected disability most closely approximates a moderate ulcer manifested by recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  The record does not demonstrate impairment of health manifested by anemia and weight loss, a history of vomiting, recurrent hematemesis, or melena that resulted in recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  Therefore, the Veteran's duodenal ulcer, post operative, has not approximated the criteria for a 40 percent or 60 percent rating under Diagnostic Code 7305 at any time during the period on appeal.  

The Board has also considered the applicability of other diagnostic codes for rating this disability but finds that no other diagnostic code provides a basis for a higher rating.  In this regard, Diagnostic Code 7305 explicitly provides the criteria for rating duodenal ulcers and provides criteria applicable to, and which contemplate the symptoms of, the Veteran's disability.  Thus, rating by analogy for the Veteran's disability is not appropriate here.  Also, the disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's Rating Schedule.

In addition, the Board has considered whether this case should be referred for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's duodenal ulcer, post operative, is evaluated as a disability of the digestive system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7305.  Throughout the pendency of the appeal, the Veteran's duodenal ulcer was manifested by pain, intermittent indigestion, heartburn, and nausea.  As these symptoms are contemplated in the diagnostic code criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the preponderance of the evidence is against a finding that the criteria for a disability rating in excess of 20 percent for duodenal ulcer, post operative, have been met at any time during the pendency of the appeal.  As such, there is no doubt to be resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hemorrhoids

The Veteran is currently assigned a noncompensable evaluation for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that Diagnostic Code, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences, and a 20 percent evaluation is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

In considering the evidence under the laws and regulations set forth above, the Board concludes that the Veteran's hemorrhoids do not warrant a compensable disability rating at any time during the pendency of the appeal.  Specifically, the evidence does not show any findings of large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue.  In addition, the record does not demonstrate findings of persistent bleeding with either secondary anemia or with fissures at any time.  In a March 2010 written statement, the Veteran reported that sometimes his hemorrhoids itched, bled, and hurt.  On VA examination in July 2010, the Veteran reported continued swelling, pain, inflammation, and blood with wiping due to his hemorrhoids.  He stated that he used hemorrhoidal suppositories four times per week without any side effects.  He denied a history of trauma to the rectum and anus, a history of neoplasm, a history of spinal cord injury related to the rectum and anus, a history of rectal prolapse, and a history of recurrent anal infections.  The Veteran reported frequent rectal bleeding and a history of proctitis over two times per year.  He had symptoms of anal itching, burning, pain, and swelling but denied diarrhea, difficulty passing stool, and tenesmus.  The Veteran reported frequent bleeding four or more times per year without thrombosis.  There was no history of fecal incontinence or perianal discharge.  On examination, there were no hemorrhoids present, no anorectal fistula present, no anal or rectal stricture present, no impaired sphincter, and no rectal prolapse present.  There was no evidence of anemia, and the Veteran reported a 10 percent weight gain.  The VA examiner reported that the Veteran's hemorrhoids had a significant effect on his usual occupation due to pain, with his symptoms also preventing sports and having a mild effect on traveling.  A January 2011 VA treatment record shows the Veteran was treated for hemorrhoidal pain.  Upon review, the Board concludes the Veteran's hemorrhoids more closely approximate mild or moderate hemorrhoids. 

The Board has considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes for the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335 (2013).  However, the evidence does not show that the Veteran has a mild prolapsed rectum with constant slight or occasional moderate leakage, stricture of the anus with moderate reduction of lumen or moderate constant leakage, impairment of sphincter control or fistula in ano.  Thus, the Veteran is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334, or 7335.  38 C.F.R. § 4.114. 

In addition, the Board has considered whether this case should be referred for extraschedular consideration.  In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected hemorrhoids are evaluated as a disability of the digestive system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.114, Diagnostic Code 7336.  Throughout the pendency of the appeal, the Veteran's hemorrhoids were manifested by itching, swelling, pain, inflammation, and blood with wiping.  As these symptoms are contemplated in the diagnostic code criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a result, the Board finds the criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the August 2004 rating decision, nor did he perfect an appeal to the rating decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160, 20.302, 20.1103.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the August 2004 rating decision, the RO denied the claim of entitlement to service connection for a hernia based on the absence of an in-service injury, illness, or event, and the lack of evidence linking the Veteran's right inguinal hernia and his active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been received since the August 2004 rating decision that addresses at least one of these bases.  Evidence received since the August 2004 rating decision includes VA treatment records and statements from the Veteran and his representative.  In his March 2010 claim, the Veteran asserted that his hernia resulted from heavy lifting that he performed during active duty.  In a December 2011 statement, the Veteran's representative asserted that the evidence showed the Veteran's hernia was secondary to his service-connected duodenal ulcer, post operative.  

Upon review, the Board finds these statements are both new and material evidence sufficient to reopen the Veteran's claim.  The statements are new in that they had not been previously considered by VA, and they are "material" because they relate to unestablished facts necessary to substantiate the underlying service connection claim.  Namely, the Veteran's statement provides new information as to an in-service event for purposes of service connection.  In addition, the representative's statement presents a new theory of entitlement to service connection on a secondary basis, as the Veteran is currently service-connected for duodenal ulcer, post operative.  Therefore, the Board finds these statements raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a hernia, to include as secondary to service-connected duodenal ulcer, post operative, is reopened.  Justus, 3 Vet. App. at 512-13.

Acquired psychiatric disorder

The Veteran asserts that he currently has PTSD as the result of the stress of active duty.  He reports that he had difficulty sleeping and was under a lot of pressure during active duty.  The Veteran also states that he had problems digesting water, that food upset his stomach, and that he developed the flu during active duty. 

After review, the Board finds that the medical evidence does not support a current diagnosis of a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, the October 2010 VA examiner found there was no evidence of an Axis I or Axis II disorder at the time of the examination.  The VA examiner considered the Veteran's statements regarding some mild stress secondary to his medical conditions and his reports of occasional panic attacks that involved feeling hyper, his heart racing, and an adrenaline rush.  However, the VA examiner found these were generally in response to a stressor and were not consistent with a panic disorder.  In addition, the Veteran did not indicate that his current symptoms affected his activity level, mood, sleep, or relationships, and there was no evidence of such an impact.  Overall, the Veteran's symptoms appeared to be normal reactions to stress and did not appear to cause significant distress or impairment in psychosocial functioning.  As such, the VA examiner found the Veteran did not meet the DSM-IV-TR criteria for PTSD or any other mental condition and determined there was no evidence of a psychiatric disorder that would represent a continuation of the symptoms shown when the Veteran was on active duty.  Furthermore, VA treatment records and private treatment records do not demonstrate a diagnosis of an acquired psychiatric disorder during the pendency of the appeal.  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board is cognizant of the holding of the Court in Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  The Veteran filed his service connection claim for PTSD in December 2009.  VA treatment records and private treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder prior to December 2009, and except for a single service treatment record documenting a "situational reaction" in December 1967, the Veteran's service treatment records do not reflect any psychiatric complaints.  As such, the Board finds the evidence does not demonstrate a diagnosis of an acquired psychiatric disorder for the purpose of service connection.

The Board acknowledges the Veteran's assertions that he suffers from PTSD and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  However, an acquired psychiatric disorder is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose PTSD or any other acquired psychiatric disorder, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the October 2010 VA examiner; however, after considering the Veteran's statements and performing a psychological evaluation, the VA examiner did not diagnose an acquired psychiatric disorder.  In addition, the clinical evidence does not demonstrate a diagnosis of an acquired psychiatric disorder at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of an acquired psychiatric disorder.  

Without evidence of a diagnosis of a current acquired psychiatric disorder, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for duodenal ulcer, post operative, is denied.

Entitlement to a compensable disability rating for hemorrhoids is denied.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for hernia, to include as secondary to service-connected duodenal ulcer, post operative, is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

Hernia

In April 1994 and November 1998, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for hernia.  The VA examiners diagnosed right inguinal herniorrhaphy, resolved, and status post hernia operation, respectively.  Both VA examiners reported that the Veteran had a right inguinal hernia operation during active duty.  However, the evidence indicates right inguinal hernioplasty was performed in August 1971, subsequent to the Veteran's separation from active duty.  In addition, neither VA examiner provided an opinion as to whether the Veteran's hernia or residuals thereof were related to active duty or his service-connected duodenal ulcer, as asserted by the Veteran's representative.  As such, the Board finds the VA examinations inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds remand is warranted for an additional VA examination to determine the etiology of any current hernia disability or residuals thereof.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159 (2013). 
    
TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran submitted several written statements asserting that due to his current conditions, he was unable to work and totally disabled.  Therefore, the Board finds the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the increased rating claims on appeal decided above.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from March 2011 to the present for the Veteran from the VA Medical Center in Durham, North Carolina, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

3. The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any hernia or residuals thereof diagnosed during the pendency of the appeal.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail. After a review of the evidence, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hernia had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury, to include the Veteran's reports concerning his duties of heavy lifting.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hernia was caused or aggravated by the Veteran's service-connected duodenal ulcer, post operative.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. After completing the above development, adjudicate the claim of entitlement to a TDIU and re-adjudicate the claim of entitlement to service connection for hernia, to include as secondary to service-connected duodenal ulcer, post operative.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a statement of the case or supplemental statement of the case, as is appropriate, and an appropriate period of time in which to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


